Name: Commission Regulation (EC) No 487/97 of 17 March 1997 amending Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal
 Type: Regulation
 Subject Matter: marketing;  agricultural structures and production;  animal product;  economic policy;  consumption
 Date Published: nan

 18 . 3 . 97 EN Official Journal of the European Communities No L 76/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 487/97 of 17 March 1997 amending Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal HAS ADOPTED THIS REGULATION:THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2067/92 of 30 June 1992 on measures to promote and market quality beef and veal ('), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 1318/93 (2), as last amended by Regulation (EC) No 71 5/96 (3), lays down the detailed rules for the application of the above ­ mentioned Regulation ; Whereas Articles 4 and 5 of Regulation (EEC) No 1318/93 lay down the deadlines for submitting applica ­ tions for financing to the competent bodies in each Member State and for forwarding the applications to the Commission ; Whereas, pending the conclusions of the discussions which are now in progress on possible changes to Annex I to Regulation (EEC) No 1318/93 , the deadline for the submission of applications for measures beginning in 1998 should be postponed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 1 Regulation (EEC) No 1318/93 is hereby amended as follows: 1 . The second sentence of Article 4 ( 1 ) is replaced by the following: 'However, applications for promotion measures begin ­ ning in 1998 may be submitted up to 30 September 1997.' 2 . The second sentence of Article 5 ( 1 ) is replaced by the following: 'However, for applications submitted in 1997, it shall forward each application and the corresponding reasoned opinion within 15 days of its receipt.' Article 2 This Regulation shall enter into force on the day fol ­ lowing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 March 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 215, 30 . 7. 1992, p . 57. 0 OJ No L 132, 29 . 5 . 1993, p . 83 . 3) OJ No L 99, 20 . 4. 1996, p . 13 .